PER CURIAM.
This is an interlocutory appeal from an order of sale entered in a foreclosure suit. On a prior appeal from the final decree of foreclosure this court reversed the decree in part, 181 So.2d 680, as to a matter which did not preclude enforcement of the decree by foreclosure sale. After the filing of our mandate the chancellor entered an order for sale on a specified date, and it is that order which is now appealed.
 Under rule 5.12, F.A.R., 31 F.S.A. this appeal by a commission, a public body of a political subdivision -of the state, stayed the sale order. Later this appellant filed in the Supreme Court of Florida a petition for certiorari for review of the decision rendered by this court on the earlier appeal from the final decree. Under the appellate rules mentioned, the filing by the Housing Authority of its petition for certiorari in the Supreme Court operated to stay the execution or performance of the foreclosure decree, thereby rendering ineffective the present order of the trial court for sale on a stated early date. Thus it appears that this interlocutory appeal has been rendered moot, and for that reason this appeal is dismissed.
It is so ordered.